Name: Council Decision (EU) 2019/1260 of 15 July 2019 on the position to be taken on behalf of the European Union within the Trade Committee established by the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the amendment of Appendices 2-C-2 and 2-C-3 of Annex 2-C of the Agreement
 Type: Decision
 Subject Matter: European construction;  technology and technical regulations;  Asia and Oceania;  international trade;  international affairs
 Date Published: 2019-07-25

 25.7.2019 EN Official Journal of the European Union L 197/37 COUNCIL DECISION (EU) 2019/1260 of 15 July 2019 on the position to be taken on behalf of the European Union within the Trade Committee established by the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, as regards the amendment of Appendices 2-C-2 and 2-C-3 of Annex 2-C of the Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (1) (hereinafter the Agreement, the parties to which are hereinafter referred to as the Parties), signed on 6 October 2010, was concluded by the Union by Council Decision (EU) 2015/2169 (2). It has been applied as of 1 July 2011 (3). (2) Article 15.1 of the Agreement establishes a Trade Committee, which may, inter alia, consider amendments to the Agreement or amend provisions of the Agreement in cases specifically provided for in the Agreement. Article 15.5.2 of the Agreement establishes that the Parties may decide within the Trade Committee to amend the Annexes, Appendices, Protocols and Notes to the Agreement, subject to the Parties' respective applicable legal requirements and procedures. (3) Under Article 3(d) of Annex 2-C of the Agreement, the Parties are to review Appendices 2-C-2 and 2-C-3 of Annex 2-C no less than every three years from the entry into force of the Agreement with a view to furthering the acceptance of products as set out in subparagraph (a) of the same Article, taking into account any regulatory developments that may have occurred internationally or within the Parties. Article 3(d) of Annex 2-C further specifies that any modifications to Appendices 2-C-2 and 2-C-3 shall be decided upon by the Trade Committee. (4) Since the Agreement began to apply, the technical regulations mentioned in Appendices 2-C-2 and 2-C-3 of Annex 2-C of the Agreement have changed, as has some of the product coverage. In order to take into account these developments, the Union and Korea have modified the technical regulations while maintaining the same degree of market access covered by Article 1.2 of Annex 2-C of the Agreement. (5) It is appropriate to establish the position to be taken on the Union's behalf within the Trade Committee. (6) The position of the Union within the Trade Committee should therefore be to support the adoption of the attached draft decision of the Trade Committee, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the Trade Committee established by Article 15.1 of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part, shall be to support the adoption of the draft decision of the Trade Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 July 2019. For the Council The President J. LEPPÃ  (1) OJ L 127, 14.5.2011, p. 6. (2) Council Decision (EU) 2015/2169 of 1 October 2015 on the conclusion of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (OJ L 307, 25.11.2015, p. 2). (3) Notice concerning the provisional application of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (OJ L 168, 28.6.2011, p. 1). DRAFT DECISION No 3 OF THE KOREA-EU TRADE COMMITTEE of xx April 2019 on the amendment of Appendices 2-C-2 and 2-C-3 of the Annex 2-C of the Korea-EU Free Trade Agreement THE TRADE COMMITTEE, Having regard to the Free Trade Agreement between the Republic of Korea (Korea), of the one part, and the European Union (EU) and its Member States, of the other part (hereinafter the Agreement and the Parties, respectively), and in particular Articles 15.1.4(c) and 15.5.2 thereof, and Article 3(d) of Annex 2-C thereof, Whereas: (1) Pursuant to Article 15.1.4(c) of the Agreement, the Trade Committee established by the Parties may consider amendments to the Agreement or amend provisions of the Agreement in cases specifically provided for in the Agreement. (2) Article 15.5.2 of the Agreement provides that a decision of the Trade Committee to amend the Annexes, Appendices, Protocols and Notes to the Agreement may be adopted by the Parties, subject to their respective applicable legal requirements and procedures. (3) Article 3(d) of Annex 2-C of the Agreement mandates the Parties to review Appendices 2-C-2 and 2-C-3 of Annex 2-C no less than every three years from the entry into force of the Agreement with a view to furthering the acceptance of products as set out in subparagraph (a) of the same Article, taking into account any regulatory developments that may have occurred internationally or within the Parties. It further specifies that any modifications to Appendices 2-C-2 and 2-C-3 shall be decided upon by the Trade Committee. (4) Korea and the EU have modified the technical regulations in order to maintain the same degree of market access covered by Article 1.2 of Annex 2-C of the Agreement. Moreover, the references to UNECE in Appendices 2-C-2 and 2-C-3 should now read as references to UN Reg. following the Agreement concerning the Adoption of Harmonized Technical United Nations Regulations for Wheeled Vehicles, Equipment and Parts which can be Fitted and/or be Used on Wheeled Vehicles and the Conditions for Reciprocal Recognition of Approvals Granted on the Basis of these United Nations Regulations (Revision 3) (1) of 20 October 2017. (5) Table 1 of Appendix 2-C-2 has been modified in the following way: (a) Since UN Regulations apply on a compulsory basis in the EU, for simplicity reasons it has been decided to delete the references to EU Regulations (e.g. GSR) and Directives in the Corresponding EU Technical Regulation column, and the column has been left blank. (b) However, where there are no applicable UN Regulations or where the scope of UN Regulations is inadequate, such as in the case of Permissible sound level for example, then the EU Regulations or Directives replace or complement the UN regulations. For this reason, a reference to if existing has been introduced in the Corresponding EU Technical Regulation column. (c) Concerning Permissible sound level and Replacement silencing systems, Regulation (EU) No 540/2014 has been added under the Corresponding EU Technical Regulation because it repeals Directive 70/157/EEC and applies in a time-staggered fashion. (d) Emissions has been replaced with Emissions light vehicles because the UN Reg. 83 requirement applies to M1 and N1 vehicle categories only. Moreover, the reference to Directive 70/220/EEC has been deleted because it has been repealed and replaced by Regulations (EC) No 715/2007, (EC) No 692/2008, (EU) No 459/2012, (EU) 2016/427, (EU) 2016/646, (EU) 2017/1151, (EU) 2017/1154 and (EU) 2018/1832, which have been added under the Corresponding EU Technical Regulation. (e) Concerning Replacement catalytic converters, the reference to Directive 70/220/EEC has been deleted because it has been repealed and replaced by Regulations (EC) No 715/2007 and (EC) No 692/2008 which have been added under the Corresponding EU Technical Regulation. (f) Moreover, for those subjects whose names change, such as from Braking and Braking which have been replaced with Braking heavy vehicles and Braking light vehicles, these changes were done for clarity purposes. (g) On Diesel smoke, Directive 72/306/EEC has been deleted since it has been replaced by Regulation (EC) No 692/2008 which has been added in Table 1 under the Corresponding EU Technical Regulation. (h) On CO2 emissions  Fuel consumption, Directive 80/1268/EEC has been replaced by Regulation (EC) No 692/2008 which has been added in Table 1 under the Corresponding EU Technical Regulation, and the subject now refers to CO2 emissions - Fuel consumption passenger cars with no more than eight seats in addition to the driver's seat in order to fully respect the scope of that regulation. (i) On Engine power, Directive 80/1269/EEC has been deleted since it has been replaced by Regulations (EC) No 692/2008 and (EU) No 582/2011 which have been added in Table 1 under the Corresponding EU Technical Regulation. (j) On Emissions heavy duty vehicles, Directive 2005/55/EC has been replaced by Regulations (EC) No 595/2009, (EU) No 582/2011 and (EU) 2016/1718, which have been added in Table 1 under the Corresponding EU Technical Regulation. The subject has also been renamed Emissions heavy duty vehicles because UN Regulation 49 applies to heavy duty vehicles (i.e. vehicles with a reference mass exceeding 2,610 kg). (6) Table 2 of Appendix 2-C-2 remains unchanged. (7) Table 1 of Appendix 2-C-3 has been modified in the following way: (a) On Occupant crash protectionFrontal, KMVSS Article 102 Paragraphs 1 and 3 have replaced the reference to KMVSS Article 102 under the Corresponding Korean Technical Regulations due to a revision of KMVSS. (b) On Occupant crash protectionSide, KMVSS Article 102 Paragraph 1 has replaced the reference to KMVSS Article 102 under the Corresponding Korean Technical Regulations due to a revision of KMVSS. (c) The whole line on Towing hook has been replaced. Specifically, Towing hook has been replaced by Towing devices, as Towing devices is the official concept referred to in Regulation (EU) No 1005/2010. Moreover, the requirements for Towing devices are now Regulation (EU) No 1005/2010 instead of 77/389/EEC. Finally, the Corresponding Korean Technical Regulations now read KMVSS Article 20 paragraph 1 which has replaced the previous reference to KMVSS Article 20 Items 1, 2, 4. (d) On Lighting and signalling system, KMVSS Article 106 Items 1 to 10 have been deleted from the corresponding Korean Technical Regulations on Head lamp, Front fog lamp, Backup lamp, Clearance lamp, Registration plate lamp, Tail lamp, Stop lamp, Centre high mounted stop lamp, Turn signal, Auxiliary turn signal and Rear fog lamp due to a revision of KMVSS. (e) On Lighting and signalling systemInstallation, the Corresponding Korean Technical Regulations now read KMVSS Articles 38, 38-2, 38-3, 38-4, 38-5, 39, 40, 41, 42, 43, 44, 44-2, 45, 45-2, 47 and 49 which have replaced the previous reference to KMVSS Articles 38, 39, 40, 41, 42, 43, 44, 45 and 47. This is due to a revision of KMVSS. (f) Lighting and signalling system, Daytime running lamp and Cornering lamp have been added to the table due to a revision of KMVSS and in order to reflect the updated installation requirements on Lighting and signalling system. (g) On Lighting and signalling system, Centre high mounted stop lamp, in addition to the deletion of KMVSS Article 106 Item 8, paragraph 3 of KMVSS Article 43 has also been deleted because it has been replaced by the Corresponding Korean Technical Regulations KMVSS Article 43 Paragraph 2. (h) On Lighting and signalling system, Side marker lamp has been added to the table due to a revision of KMVSS and in order to reflect the updated installation requirements on Lighting and signalling system. (i) On Lighting and signalling systemRetro-reflection devices, the Corresponding Korean Technical Regulations now read KMVSS Article 49 which has replaced the previous reference to KMVSS Article 49 paragraphs 1, 2, Article 107. This is due to a revision of KMVSS. (j) On Engine power, the Corresponding Korean Technical Regulations now read KMVSS Article 111 which has replaced the previous reference to KMVSS Article 11 Paragraph 1 Item 2, Article 111. This is due to a revision of KMVSS. (k) On Device for securing driver's visibility, the references under Requirements to 78/318/EEC and 78/317/EEC have been deleted since they have been repealed and replaced by Regulation (EU) No 1008/2010 or Regulation (EU) No 672/2010. The Corresponding Korean Technical Regulations remain unchanged. (l) On Seat belt assembly anchorages, the Corresponding Korean Technical Regulations now read KMVSS Article 27 Paragraphs 1, 2, 3, 4; Article 103 which have replaced the previous references to KMVSS Article 27 Paragraphs 1, 2, 3, 4, 5; Article 103 Paragraphs 1, 2, 3. This is due to a revision of KMVSS. (m) On Emission and noise (except the passer-by noise of 3 or 4 wheels) for motor cycles, the references under Requirements to, inter alia, Directives 2002/51/EC, 2003/77/EC, 97/24/EC Chapters 5 and 9 have been deleted, since they have been repealed and replaced by, inter alia, Regulations (EU) No 168/2013 and (EU) No 134/2014. The Corresponding Korean Technical Regulations remain unchanged. (n) On Emission Diesel (incl. OBD)Below 3.5t vehicle, the following references under Requirements have been added: Regulations (EC) No 715/2007 and (EU) No 459/2012 because these are the applicable Regulations that correspond to KMVSS. The Corresponding Korean Technical Regulations remain unchanged. (o) On Emission Diesel (incl. OBD)Over 3.5t vehicle, the reference under Requirements to, inter alia, Regulation (EC) No 692/2008 has been deleted and replaced with, inter alia, Regulations (EC) No 595/2009 and (EU) No 582/2011 because Regulation (EC) No 692/2008 does not deal with heavy duty vehicles. The Corresponding Korean Technical Regulations remain unchanged. (p) On Tyres, the Corresponding Korean Technical Regulations now read Electrical Appliances and Consumer Products Safety Control Act Articles 15, 18 and 19; Enforcement Rules of Electrical Appliances and Consumer Products Safety Control Act Article 3, paragraph 4, Article 26; KMVSS Article 12 Paragraph 1 which have replaced the previous reference to Quality Management Safety and Control of Industrial Products Act (QMSCIPA) (Articles 19, 20, 21); Enforcement Rules of QMSCIPA Article 2 paragraph 2, Article 19. This is because QMSCIPA has been replaced by the Electrical Appliances and Consumer Products Safety Control Act. (8) Table 2 of Appendix 2-C-3 remains unchanged. (9) Pursuant to Article 12.2 in the Annex of of Decision No. 1 of the Korea-EU Trade Committee of 23 December 2011 on the adoption of the rules of procedure of the Trade Committee, in the period between the meetings of the Trade Committee it can adopt decisions by written procedure if both Parties agree. The written procedure would consist of an exchange of notes between the Chairpersons of the Trade Committee, HAS ADOPTED THIS DECISION: Article 1 Table 1 of Appendix 2-C-2 of Annex 2-C of the Agreement shall be replaced by Table 1 of Annex 1 to this Decision. Article 2 Table 1 of Appendix 2-C-3 of Annex 2-C of the Agreement shall be replaced by Table 1 of Annex 2 to this Decision. Article 3 This Decision shall enter into force on the first day of the month following the date on which the Parties exchange written notifications through diplomatic channels certifying that they have completed their respective applicable legal requirements and procedures necessary for its entry into force. Done at ¦, For the Trade Committee YOO Myung-hee Minister for Trade Ministry of Trade, Industry and Energy of the Republic of Korea Cecilia MALMSTRÃ M Member of the European Commission responsible for Trade (1) E/ECE/TRANS/505/Rev.3. ANNEX 1 Appendix 2-C-2 Table 1 List referred to in Article 3(a)(i) of Annex 2-C Subject Requirements Corresponding EU Technical Regulation (if existing) (1) Permissible sound level UN Reg (2). 51 Directive 70/157/EEC, Regulation (EU) No 540/2014 Replacement silencing systems UN Reg. 59 Directive 70/157/EEC, Regulation (EU) No 540/2014 Emissions light vehicles UN Reg. 83 Regulations (EC) No 715/2007, (EC) No 692/2008, (EU) No 459/2012, (EU) 2016/427, (EU) 2016/646, (EU) 2017/1151, (EU) 2017/1154, (EU) 2018/1832 Replacement catalytic converters UN Reg. 103 Regulations (EC) No 715/2007 and (EC) No 692/2008 Fuel tanks UN Reg. 34 LPG tanks UN Reg. 67 CNG tanks UN Reg. 110 Rear protective device UN Reg. 58 Steering effort UN Reg. 79 Door latches and hinges UN Reg. 11 Audible warning UN Reg. 28 Indirect vision devices UN Reg. 46 Braking heavy vehicles UN Reg. 13 Braking light vehicles UN Reg. 13H Brake linings UN Reg. 90 Radio interference (electromagnetic compatibility) UN Reg. 10 Diesel smoke UN Reg. 24 Regulation (EC) No 692/2008 Interior fittings UN Reg. 21 Anti-theft UN Reg. 18 Anti-theft and immobiliser UN Reg. 116 Vehicle alarm systems UN Reg. 97 UN Reg. 116 Behaviour of steering device under impact UN Reg. 12 Seat strength UN Reg. 17 Seat strength (buses and coaches) UN Reg. 80 Exterior projections UN Reg. 26 Speedometer UN Reg. 39 Seat belt anchorages UN Reg. 14 Installation of lighting and light signalling devices UN Reg. 48 Retro reflectors UN Reg. 3 End-outline/front-position (side)/rear- position (side)/stop lamps UN Reg. 7 Daytime running lamps UN Reg. 87 Side marker lamps UN Reg. 91 Direction indicators UN Reg. 6 Rear registration plate lamp UN Reg. 4 Headlamps (R2 and HS1) UN Reg. 1 Headlamps (sealed beam) UN Reg. 5 Headlamps (H1, H2, H3, HB3, HB4, H7, and/or H8, H9, HIR1, HIR2 and/or H11) UN Reg. 8 Headlamps (H4) UN Reg. 20 Headlamps (halogen sealed beam) UN Reg. 31 Filament lamps for use in approved lamp units UN Reg. 37 Headlamps with gas-discharge light sources UN Reg. 98 Gas-discharge light sources for use in approved gas-discharge lamp units UN Reg. 99 Headlamps (asymmetrical passing beam) UN Reg. 112 Adaptative front-lighting systems UN Reg. 123 Front fog lamps UN Reg. 19 Rear fog lamps UN Reg. 38 Reversing lamps UN Reg. 23 Parking lamps UN Reg. 77 Seat belts and restraint systems UN Reg. 16 Child restraints UN Reg. 44 Front forward field of vision UN Reg. 125 Identification of controls, tell-tales and indicators UN Reg. 121 Heating systems UN Reg. 122 Head restraints (combined with seats) UN Reg. 17 Head restraints UN Reg. 25 CO2 emissions - Fuel consumption passenger cars with no more than eight seats in addition to the driver's seat UN Reg. 101 Regulation (EC) No 692/2008 Engine power UN Reg. 85 Regulations (EC) No 692/2008 and (EU) No 582/2011 Emissions heavy duty vehicles UN Reg. 49 Regulations (EC) No 595/2009, (EU) No 582/2011, (EU) 2016/1718 Lateral protection UN Reg. 73 Safety glazing UN Reg. 43 Tyres, motor vehicles and their trailers UN Reg. 30 Tyres, commercial vehicles and their trailers UN Reg. 54 Temporary-use spare wheels/tyres UN Reg. 64 Rolling sound UN Reg. 117 Speed limitation devices UN Reg. 89 Couplings UN Reg. 55 Close-coupling device UN Reg. 102 Flammability UN Reg. 118 Buses and coaches UN Reg. 107 Strength of superstructure (buses and coaches) UN Reg. 66 Frontal impact UN Reg. 94 Side impact UN Reg. 95 Vehicles intended for the transport of dangerous goods UN Reg. 105 Front underrun protection UN Reg. 93 (1) Blank in the third column (Corresponding EU Technical Regulation) means the corresponding Regulation is the same as the UN Regulation in the second column (Requirements). (2) Abbreviation of UN Regulation, formerly known as UNECE. ANNEX 2 Appendix 2-C-3 Table 1 List referred to in Article 3(a)(ii) of Annex 2-C Subject Requirements Corresponding Korean Technical Regulations Occupant crash protection Frontal UN Reg. 94 KMVSS (1) Article 102 Paragraphs 1 and 3 Side UN Reg. 95 KMVSS Article 102 Paragraph 1 Steering control rearward displacement UN Reg. 12 KMVSS Article 89 Paragraph 1 Item 2 Impact protection for the driver from the steering control system UN Reg. 12 KMVSS Article 89 Paragraph 1 Item 1 Seating systems UN Reg. 17 KMVSS Article 97 Head restraints UN Reg. 17, UN Reg. 25, GTR 7 KMVSS Articles 26, 99 Door locks and door retention components UN Reg. 11, GTR 1 KMVSS Article 104 Paragraph 2 Instrument panel impact UN Reg. 21 KMVSS Article 88 Seat back impact UN Reg. 21 KMVSS Article 98 Armrest impact UN Reg. 21 KMVSS Article 100 Sun visor impact UN Reg. 21 KMVSS Article 101 Inside rear view mirror impact UN Reg. 46 KMVSS Article 108 Towing devices Regulation (EU) No 1005/2010 KMVSS Article 20 Paragraph 1 Rear under-run protection UN Reg. 58 KMVSS Article 19 Paragraph 4 and Article 96 Lighting and signalling system Installation UN Reg. 48 KMVSS Articles 38, 38-2, 38-3, 38-4, 38-5, 39, 40, 41, 42, 43, 44, 44-2, 45, 45-2, 47 and 49 Head lamp UN Reg. 1, 2, 5, 8, 20, 31, 37, UN Reg. 98, 99, 112, 113, 123 KMVSS Article 38, Article 48 Paragraph 3 Front fog lamp UN Reg. 19 KMVSS Article 38-2 Paragraph 1 Daytime running lamp UN Reg. 87 KMVSS Article 38-4 Cornering lamp UN Reg. 119 KMVSS Article 38-5 Backup lamp UN Reg. 23 KMVSS Article 39 Clearance lamp UN Reg. 7 KMVSS Article 40 Registration plate lamp UN Reg. 4 KMVSS Article 41 Tail lamp UN Reg. 7 KMVSS Article 42 Stop lamp UN Reg. 7 KMVSS Article 43 Paragraph 1 Centre high mounted stop lamp UN Reg. 7 KMVSS Article 43 Paragraph 2 Turn signal UN Reg. 6 KMVSS Article 44 Auxiliary turn signal UN Reg. 7 KMVSS Article 44 Side marker lamp UN Reg. 91 KMVSS Article 44-2 Rear fog lamp UN Reg. 38 KMVSS Article 38-2 Paragraph 2 Retro-reflection devices UN Reg. 70, UN Reg. 3 KMVSS Article 49 Driver's visibility UN Reg. 46 KMVSS Article 50, Article 94 Engine power UN Reg. 85 KMVSS Article 111 Device for securing driver's visibility Windshield wiping system Regulation (EU) No 1008/2010 KMVSS Article 51 Paragraph 2, Article 109 Item 1 Defrosting system Regulation (EU) No 672/2010 KMVSS Article 109 Item 2 Defogging system Regulation (EU) No 672/2010 KMVSS Article 109 Item 3 Windshield washing system Regulation (EU) No 1008/2010 KMVSS Article 109 Item 4 Passenger car brake UN Reg. 13H KMVSS Article 15, Article 90 Item 1 Brake system except passenger car and trailer UN Reg. 13 KMVSS Article 15, Article 90 Item 2 Trailer brake system UN Reg. 13 KMVSS Article 15, Article 90 Item 3 Anti-lock brake system, except trailer UN Reg. 13 KMVSS Article 15, Article 90 Item 4 Trailer anti-lock brake system UN Reg. 13 KMVSS Article 15, Article 90 Item 5 Steering effort UN Reg. 79 KMVSS Article 14, Article 89 paragraph 2 Speed limiter UN Reg. 89 KMVSS Article 110-2 Speedometer UN Reg. 39 KMVSS Article 110 Electro-magnetic compatibility UN Reg. 10 KMVSS Article 111-2 Fuel leakage in collision UN Reg. 34, UN Reg. 94, UN Reg. 95 KMVSS Article 91 Bumper impact UN Reg. 42 KMVSS Article 93 Seat belt assembly anchorages UN Reg. 14, UN Reg. 16 KMVSS Article 27 Paragraphs 1, 2, 3, 4; Article 103 Child seat anchorage UN Reg. 14 KMVSS Article 27-2, Article 103-2 Horn noise, stationary noise and pass-by noise for vehicles (4 wheels) UN Reg. 28, UN Reg. 51 KMVSS Articles 35, 53, NVCA Article 30 and its Ordinance of MOE (2) Article 29 Emission and noise (except the passer-by noise of 3 or 4 wheels) for motor cycles UN Reg. 40, UN Reg. 41, UN Reg. 47 Regulations (EU) No 168/2013 and (EU) No 134/2014 CACA (3) Article 46 and its Ordinance of MOE Article 62, NVCA Article 30 and its Ordinance of MOE Article 29 Emission Diesel (incl. OBD) Below 3,5 t vehicle UN Reg. 83, UN Reg. 24 Regulations (EC) No 715/2007, (EC) No 692/2008, (EU) No 459/2012 CACA Article 46 and its Ordinance of MOE Article 62 Over 3,5 t vehicle UN Reg. 49 Regulations (EC) No 595/2009 and (EU) No 582/2011 Tyres UN Reg. 30, 54, 75, 106, 117, 108, 109 Electrical Appliances and Consumer Products Safety Control Act Articles 15, 18 and 19; Enforcement Rules of Electrical Appliances and Consumer Products Safety Control Act Article 3 paragraph 4, Article 26; KMVSS Article 12 Paragraph 1 (1) Formerly known as Korea Motor Vehicle Safety Standards, renamed Rules on the Performances and Standards of Korean Motor Vehicles and Parts as of 1 July 2014. (2) Ministry of Environment of Korea. (3) Clean Air Conservation Act of Korea.